DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 12/16/2021 is acknowledged.
Claims 1, 10-12, 14, 16-17, and 20 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections/Objections Withdrawn
The objection to claim 1 has been withdrawn in light of Applicant’s amendment. 
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in light of Applicant’s amendment.

Response to Arguments
12/16/2021 have been fully considered but they are not persuasive. 
Applicant has argued the rejection relies on that rationale that Barba suggests phenylsilicones improve comfort and reduce tackiness, but Barba has nothing to do with liquid lip emulsions because Barba teaches this for lipsticks and foundations in particular. 
This argument is unpersuasive.
It is acknowledged that Barba does not exemplify emulsions, however since Barba teaches this improvement for two different cosmetic compositions, i.e., liquid lipsticks and foundations, and since Barba suggests the cosmetic compositions may be in the form of an emulsion, it is reasonable to conclude one skilled in the art would have expected this improvement for other cosmetic compositions such as liquid lip emulsions.

Applicant has argued Iida teaches water in oil emulsified cosmetics having a viscosity, at 25oC, of from 500 to 200,000 Pa.s because such a viscosity can provide excellent covering power (Iida, e.g., 0097). Applicant has argued the claimed composition has a viscosity which is about 80 times lower than the minimum viscosity of Iida. Applicant has argued the teaching in Iida would have not led the person skilled in the art to dramatically decrease the viscosity to within the claimed range and still expected good coverage. 
This argument is unpersuasive because Swistowski teaches viscosity of preparations are adjusted according to the desired purpose (Swistowski, e.g., 0019). Swistowski teaches the range of from 0.05 to 1.5 Pa.s for liquid to viscous preparations (Swistowski, e.g., 0019). Swistowski suggests small amounts of cosmetic are required for the lip and eye regions. Swistowski teaches making the lip and eye region very attractive with finely metered amounts. The teachings of .s. 
Barba teaches stable emulsions having a low viscosity permits easy application while conferring staying power. See Barba, e.g. 1429.
Iida’s compositions are not limited to the preferred viscosity since Iida teaches the cosmetic may be a liquid (Iida, e.g., 0108). Since Iida teaches the cosmetic in the form of a liquid one skilled in the art would have formulated the liquid cosmetic with a liquid viscosity, i.e., a viscosity in the range of from 0.05 to 1.5 Pa.s for liquid preparations. 

Applicant has based a number of arguments on the ratio between dendrimer and non-volatile oil claimed in Iida, wherein the weight ratio of dendrimer to nonvolatile cosmetic oil is form 0.3 to 5 (Iida, e.g., claim 1). The declarations, addressed below, which reference this ratio have been considered. However, the claimed invention is silent to a ratio between the dendrimer/phenylsilicone oil. The present application does not support a limitation to the ratio between the dendrimer and the specifically claimed phenylsilicone oils used in the declarations since this ratio is not discussed in the specification as filed. The claimed amounts for the specific phenylsilicone nonvolatile oils and dendrimer encompass compositions having a ratio of dendrimer to nonvolatile oil which overlaps with that claimed by Iida. Thus even if superior results are demonstrated with a ratio outside that claimed by Iida, the results would not be commensurate in scope with the claimed invention. Applicant’s arguments with respect to the ratio are treated as arguments to limitations which are not claimed. 


These arguments are unpersuasive.
The declaration does not appear to include a comparison of the claimed invention with the closest prior art. 
Arnaud teaches compositions including a phenyl silicone oil (Arnaud, e.g., 0192). Barba teaches compositions including a phenyl silicone oil, e.g., trimethylsiloxyphenyl dimethicone as recited in claim 1 (Barba ‘089, e.g., composition 1 and 2 in example 2). Iida teaches methylphenylpolysiloxane (Iida, 0046). Consequently, the closest prior art includes compositions containing phenyl silicone oils in combination with silicone dendrimers generally. The comparative composition does not include a phenyl silicone oil meaning it is not representative of the compositions suggested by the combined teachings of the cited references.
The claimed invention is silent to a ratio between the dendrimer/phenylsilicone oil. The present application does not support a limitation to the ratio between the dendrimer and the specifically claimed phenylsilicone oils. Applicant’s arguments with respect to the ratio are treated as arguments to limitations which are not claimed. 
In the declaration pg. 2/4, the amount of trimethylpentaphenyltrisiloxane in the composition invention is 2.2%. This does not meet the at least 8% required by the claimed 
  
Applicant has argued submitted comparative experiments (Declaration filed 04/08/2019) surprisingly show that in the composition according to the invention, when the nonvolatile oil is replaced by a volatile silicone, the transfer resistance is decreased. Applicant has argued the person skilled in the art would have thought that the volatile oil based emulsion would have had a better transfer resistance. Applicant has argued the results are demonstrated with one specific non-volatile phenylsilicone oil (i.e., trimethylsiloxylphenyl dimethicone) and with a mixture of octyldodecanol and trimethyl pentaphenyl trisiloxane. Applicant has argued this is sufficient to illustrate that the present invention gives improved results with various phenyl silicone oils (some with dimethicone fragment and other free of them) optionally in the presence of a polar oil.
This argument is unpersuasive. 
It is not clear that the results proffered are unexpected. 
There was a clear suggestion, from the cited prior art, to combine a vinyl carbosiloxane dendrimer film former with a non-volatile oil including at least one non-volatile phenylated silicone oil, in an amount within the claimed range from the cited prior art. See Barba ‘089, e.g., ¶ 1394. See also, Iida, e.g., 0021.
It is not clear what relevance this has to the current rejection because the cited prior art teaches compositions comprising nonvolatile phenylsilicone oils. 
Iida provides an express teaching which would have prompted one skilled in the art to combine a non-volatile phenylated silicone oil with a vinyl polymer film former. Specifically, Iida teaches non-volatile oils plasticize the vinyl polymer dendrimer film former improving film 
Additionally, Barba ‘089 and Barba ‘489 independently teach similar liquid cosmetic compositions comprising a film forming vinyl carbosiloxane dendrimer within the scope of the claimed invention in combination with, inter alia, a phenylsiloxane oil (Barba ‘089, e.g., FA4002ID and trimethyl siloxyphenyl dimethicone, Example 2, liquid lipstick). Barba ‘089 teaches phenylsilicone oils are preferred for skin makeup products, e.g., foundations and lipsticks, and phenylsilicone oils are advantageously used to improve comfort and reduce the tacky sensation of the product (Barba ‘089, e.g., 1393-1394). 
On the basis of these independent teachings there was a strong motivation found in separate prior art references to include a non-volatile oil, specifically a phenylsilicone non-volatile oil with a film forming vinyl carbosiloxane dendrimer within the scope of the claimed invention. 
It is not clear how this comparison would qualify as a comparison with the closest prior art since the cited prior art teaches compositions comprising the claimed dendrimer in combination with nonvolatile silicone oils, specifically, phenyl silicone nonvolatile oils. See, e.g., Iida, e.g., 0021 and 0044-0046.
Further, it is not clear that the result would have been considered surprising. The prior art suggests that improved transfer resistance was expected from including non-volatile phenylated 
The reduction in tacky sensation of the product suggested in Barba would appear to have been expected to result in improved transfer resistance (Barba, e.g., 0374). Barba states an object of their invention is to produce makeup compositions for keratin materials (skin, mucous membranes, fiber, eyelashes and integuments) that allow the application of a total transfer-resistant film with good staying power (Barba, e.g., 0002-0003). This object may be achieved by including a film forming polymer having a vinyl polymer comprising at least one carbosiloxane dendrimer based unit (Barba, e.g., 0023), and there is a clear suggestion in Barba that a non-volatile silicone oil, e.g., phenyl silicone oil will improve transfer resistance and reduce tacky sensation (Barba, e.g., 0374-0375). 
A reduction in tacky sensation means the film produced would be less tacky which in turn would reduce the ability of the film to adhere to other surfaces once the film is set and adhered to the skin, resulting in an improvement in transfer resistance. When the cosmetic product obtained by applying the composition is less tacky it would have been expected to be less likely to be able to transfer to another surface.  Consequently, removing the non-volatile oil, e.g., phenylated silicone oil, would have been expected to result in a more tacky film which would result in less transfer resistance. 

This argument is unpersuasive because the claimed invention is silent to a ratio between the dendrimer/phenylsilicone oil. The present application does not support a limitation to the ratio between the dendrimer and the specifically claimed phenylsilicone oils. The amounts allowed by the claimed invention for the specific phenylsilicone oils and dendrimer overlap with the ratio described in Iida. Iida’s emulsion compositions already contain a phenylsiloxane dendrimer and a phenyl oil, Barba provides a reason to modify such compositions with a nonvolatile phenyl oil, i.e., trimethylsiloxyphenyldimethicone.

Applicant has argued the declaration filed 12/02/2019 is relevant to Iida who teaches it is necessary to have a weight ratio of dendrimer polymer/specific nonvolatile oil, ranging from 0.3 to 5. Applicant has argued the declaration shows a comparison of a ratio outside the present invention but inside Iida and inside the invention but outside Iida. Applicant has argued the evidence presented experiments where an amount of non-volatile oil outside the present invention (less than 8%) but having a ratio inside that suggested in Iida (0.8 dendrimer/nonvolatile oil) = comparative composition. This was compared to a composition having an amount of nonvolatile oil according to the claimed invention (10% which is at least 8% as claimed) but outside the ratio suggested in Iida (ratio of dendrimer/silicone oil is 0.2) = composition according to the invention. Applicant has acknowledged the ratio is not a feature of the claimed invention, However, Applicant has argued the tests show that if the composition does not have all the required 
This argument is unpersuasive. 
The claimed invention includes the limitation of 3% to 20% by weight of dendrimer and at least 8% by weight nonvolatile phenylated silicone oil. See claim 1. Iida teaches compositions including nonvolatile oils, e.g., methylphenylpolysiloxane in an amount of from 0.1 to 30wt% (Iida, e.g., 0046-0047 and claim 1). Iida teaches composition including the claimed dendrimers in an amount of from 0.1 to 30 wt% (Iida, e.g. claim 1)
The claimed amounts (dendrimer/nonvolatile oil) encompasses a ratio of 0.38 (3/8) to 2.5 (20/8). This range overlaps with the ratio range suggested in Iida. 
The claimed invention is silent to a ratio between the dendrimer/phenylsilicone oil. The present application does not support a limitation to the ratio between the dendrimer and the specifically claimed phenylsilicone oils.

Claim Objections
Duplicate Claim Warning
Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  In the present case, the subject matter of claims 17 and 20 appears to be the same since both claims depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-12, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaud, US 20080003195 A1 as evidenced by FA 4002 ID, Dow Corning, 2009 in view of Barba, US 20120100089 A1, Swistowski, US 20060177391.
Arnaud teaches compositions in the form of an emulsion (Arnaud, e.g., claim 34) comprising a vinyl polymer comprising a carbosiloxane dendrimer (Arnaud, e.g., claims 1-7 and Examples 1-7, FA 4002 ID corresponding to a Vinyl copolymer containing dendritic silicone side chains as recited in claims 1 and 16) present in the composition in an amount from 0.1 to 30% (Arnaud, e.g., claim 8 and examples 1-7, e.g., 7.5% and 12.5% which are clearly disclosed values in the range recited in claim 1) and an aqueous phase including water in an amount ranging from 1 to 80% by weight (Arnaud, e.g., 0259). Further, Arnaud teaches carbosiloxane dendrimers water in an amount of 24.5% (Arnaud, e.g., claim 8 and examples 1-7). This value is within the claimed range. Generally, Arnaud teaches cosmetic compositions comprising an amount of aqueous phase ranging from 5 to 40% by weight (Arnaud, e.g., 0259). This amount overlaps with the range in claim 1. The composition may include at least one non-volatile oil in an amount from 2-30% (Arnaud, e.g., 0193). Arnaud teaches the composition comprising at least one volatile oil in an amount ranging from 22-55% (Arnaud, e.g., claim 27 and 0179) and exemplifies compositions comprising volatile oil, e.g., cyclopentasiloxane in an amount of 5% (Arnaud, e.g., Examples 1-7).  
Coloring materials may be inorganic or organic (Arnaud, e.g., 0263).  
Compositions may additionally include surfactants (Arnaud, e.g., 0287). Oxyethylenated oxypropylenated alpha-omega polydimethylsiloxane appears to be a surfactant exemplified in an amount of 1.80. See Arnaud, e.g.., examples 1-12.
Arnaud teaches make up or skin care compositions having advantageous transfer resistant properties, improved staying power, and wear comfort (Arnaud, e.g., 0008-0014).  Arnaud teaches make up or skin care compositions having advantageous transfer resistant properties, improved staying power, and wear comfort including a combination of non-volatile oil, film forming vinyl carbosiloxane dendrimer having the same formula of claim 1, water and a coloring material (Arnaud, e.g., examples 1-7), and suggests the compositions may be additionally modified with a non-volatile oil, e.g., phenylsiloxane (Annaud, e.g., 00192) in an amount overlapping with the claimed range (Arnaud, e.g., 0193) but Arnaud does not expressly exemplify a composition 
Barba ‘089 teaches similar liquid cosmetic compositions comprising a film forming vinyl carbosiloxane dendrimer in combination with, inter alia, a phenylsiloxane oil (Barba, e.g., FA4002ID and trimethyl siloxyphenyl dimethicone, Example 2, liquid lipstick). Barba teaches phenylsilicone oils are preferred for skin makeup products, e.g., foundations and lipsticks, phenylsilicone oils are advantageously used to improve comfort and reduce the tacky sensation of the product (Barba, e.g., 1393-1394). Although Barba does not exemplify emulsion cosmetics, Barba teaches cosmetic compositions may be in emulsion form (Barba, 0128 and 1429). Barba teaches liquid lipsticks including vinyl polymer comprising a carbosiloxane dendrimer and trimethylsiloxyphenyl dimethicone as recited in claim 16 (Barba, e.g., compositions 1 and 2).
Barba teaches alternative/additional phenyl silicone oils including tetramethyltetraphenyl trisiloxane and/or trimethylpentaphenyl trisiloxane (Barba, e.g., 1371-1374).

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify an emulsion cosmetic composition as understood from Arnaud by including phenylated silicone oils as suggested in Barba for the lips with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve comfort and reduce tacky sensation of the product as suggested in Barba. The skilled artisan would have had a reasonable expectation of success because both Arnaud and Barba teach cosmetic compositions including a combination of non-volatile oil, film forming vinyl carbosiloxane dendrimer having the same formula of claim 1, and which may be in the form of emulsions. Since Arnaud teaches the compositions for applying to keratin materials, and since Barba teaches skin 
 Arnaud suggests the compositions having a viscosity in the range of from 0.1 Pas to 50000 pas (Arnaud, e.g., 0076) to improve the properties of sensation during use in the cosmetic product.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  The claimed viscosity is entirely within the range of viscosity suggested by the prior art as useful for applied cosmetics and there is no evidence of record showing the claimed range is critical.
However, the combined teachings of Arnaud and Barba do not expressly teach the narrower viscosity range as recited in claim 1 of between 0.1 to 6 Pas.
 This defect is cured by the teachings of Swistowski.
Swistowski teaches cosmetic compositions for application to keratin materials, e.g., lips wherein the composition may be adjusted to have a viscosity in the range of between 50 and 1500 mPas, i.e., 0.05-1.5 Pa.s for use as a liquid and wherein the composition may be introduced into applicator devices comprising a dispensing mechanism including a metering dispenser to facilitate the application of small amounts required in the lip and eye region as they allow fine metering (Swistowski, e.g., 0019).  This range in Swistowski overlaps with the range claimed.
Barba teaches stable emulsions having a low viscosity permits easy application while conferring staying power. See Barba, e.g. 1429.


Applicable to claims 10-11, Arnaud teaches the composition comprising a surfactant, e.g., Abil EM 97 in an amount of 1.80%, a dimethicone copolyol as evidenced by the published application at 0408.  Applicable to claim 12, Arnaud teaches the compositions comprising a coloring material, e.g., iron oxides, titanium dioxide (Examples 1-7), at least one pigment (Arnaud, e.g., 0261-0265) including inorganic or organic particles. Applicable to claim 13, Arnaud teaches compositions having a water content of 24.5% (Arnaud, e.g., examples 1-7). Applicable to claim 14, Arnaud teaches compositions in the form of a water in oil emulsion (Arnaud, e.g., examples 1-7).  Arnaud suggests the composition may be a composition for lips (Arnaud, e.g., 0003).  
Claims 17 and 20 recite wherein a deposit of the liquid emulsion composition, measured before drying, ranges between 5 and 30 microns. Barba teaches cosmetic compositions similar to 
 Accordingly, the subject matter of instant claims 1, 10-12, 14, 16-17 and 20 would have been prima facie obvious to one of ordinary skill before the effective filing date of the presently claimed invention, particularly in the absence of evidence to the contrary. 





Claims 1, 10-12, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iida, US 20110104222 A1 in view of Barba, US 20120100089 A1 and Swistowski, US 20060177391 as evidenced by FA 4001 CM, Dow, 2009 and FA 4002 ID, Dow Corning, 2009.
Iida teaches compositions including 0.1-30% of a vinyl polymer having a carbosiloxane dendrimer structure and from 0.1-30% of a nonvolatile oil (Iida, e.g., Abstract, claim 1). The carbosiloxane dendrimer is preferably FA4001CM and/or FA4002ID (Iida, e.g., 0041 and examples 1-46 in amounts within the range recited in claims 1 and 3 and corresponding to an acrylates/polytrimethylsiloxymethacyrlate copolymer as evidenced by product sheet for FA 4002 ID relied upon by Applicant and filed with the response dated 10/23/2017). Further, Iida teaches acrylates or methacrylates (R4 is hydrogen or methyl) and including an alkylene spacer of 1-10 carbon atoms (R5) which encompasses the alkylene spacer of 3 carbon atoms as set forth in the general structure of claim 1). See Iida, e.g., claim 4.  
The composition may include water in an amount in the range of from 10-60 wt% (Iida, e.g., 0102, Examples). 
The composition may include a coloring agent (Iida, e.g., 0059-0060). 
Iida teaches the compositions including non-volatile oils wherein the non-volatile oils may be polar oils including, e.g., methylphenylpolysiloxane (non-volatile phenylated silicone oil) and neopentylglycol dicaprate (non-volatile polar hydrocarbon based oil). See, Iida, e.g., 0046 and example 9 and example 46 including methylphenylpolysiloxane which is a non-volatile phenylated silicone oil in an amount of 1% and 5% respectively.
The composition may further comprise a volatile oil in an amount of from 0.5 to 60% (Iida, e.g., 0093-0094). 
The composition may include a surfactant in an amount of from 0.1 to 6% (Iida, 0101), compositions comprising 0.5% surfactant are exemplified (Iida, e.g., Table 1, Examples 1-7, row 2). 

Iida teaches the non-volatile oil, e.g., methylphenylpolysiloxane may vary over the general amount of 0.1 to 30wt% (Iida, e.g., 0047). Iida teaches non-volatile oils plasticize the vinyl polymer dendrimer film former improving film forming and adhesion of the film to the skin (Iida, e.g., 0021). Methylphenylpolysiloxane is a clearly named phenyl oil for this purpose (Iida, e.g., 0046).
While Iida suggests the compositions may be additionally modified with a non-volatile oil, e.g., methylphenylpolysiloxane (Iida, e.g., 0046) in an amount overlapping with the claimed range (Iida, e.g., 0047), Iida does not expressly exemplify a composition including a combination of carbosiloxane dendrimer and trimethylsiloxyphenyl dimethicone or trimethylpentaphenyltrisiloxane or tetramethyltetraphenyltrisiloxane.
Barba ‘089 teaches similar liquid cosmetic compositions comprising a film forming vinyl carbosiloxane dendrimer in combination with, inter alia, a phenylsiloxane oil (Barba, e.g., FA4002ID and trimethyl siloxyphenyl dimethicone, Example 2, liquid lipstick). Barba teaches phenylsilicone oils are preferred for skin makeup products, e.g., foundations and lipsticks, phenylsilicone oils are advantageously used to improve comfort and reduce the tacky sensation of the product (Barba, e.g., 1393-1394). Although Barba does not exemplify emulsion cosmetics, Barba teaches cosmetic compositions may be in emulsion form (Barba, 0128 and 1429). Barba teaches liquid lipsticks including vinyl polymer comprising a carbosiloxane dendrimer and trimethylsiloxyphenyl dimethicone as recited in claim 16 (Barba, e.g., compositions 1 and 2).
tetramethyltetraphenyl trisiloxane and/or trimethylpentaphenyl trisiloxane (Barba, e.g., 1371-1374).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify emulsion compositions as understood from Iida by including trimethylsiloxyphenyl dimethicone and including tetramethyltetraphenyl trisiloxane and/or trimethylpentaphenyl trisiloxane with a reasonable expectation of success.  Barba provides a teaching which indicates one skilled in the art understood these phenyl silicone oils were used in compositions similar to those of Iida; and suggested for use in combination with carbosiloxane dendrimers to improve comfort and reduce tack sensation. This modification may be viewed as the combination of known oils where each were understood to be compatible with the same vinyl copolymers containing a carbosiloxane dendrimer and where each oil is suggested for improving vinyl polymer containing carbosiloxane dendrimer film forming containing cosmetic compositions. That is, the combination of known equivalents. Alternatively, this may be viewed as a substitution of known phenyl oils to arrive at a composition having utility for application to keratin materials such as the lips. The skilled artisan would have been motivated to make this modification to improve comfort and reduce tacky sensation of the product as suggested in Barba. Barba provides a teaching which suggests the presently claimed combination of phenyl silicone oils were compatible with carbosiloxane dendrimers, and similar to the methylphenylpolysiloxane oil suggested in Iida meaning one skilled in the art would have had a reasonable expectation of successfully making this modification.

Iida teaches emulsified cosmetic compositions with a low viscosity have a good feel and spreadability upon application (Iida, e.g., 0004). Barba teaches compositions in the form of a stable 
 Swistowski teaches cosmetic compositions for application to keratin materials, e.g., lips wherein the composition may be adjusted to have a viscosity in the range of between 50 and 1500 mPas, i.e., 0.05-1.5 Pa.s for use as a liquid and wherein the composition may be introduced into applicator devices comprising a dispensing mechanism including a metering dispenser to facilitate the application of small amounts required in the lip and eye region as they allow fine metering (Swistowski, e.g., 0019).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  In the present case, the amount of the claimed ingredients overlap or lie inside ranges disclosed in the prior art for the same ingredients.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified compositions as known from the teachings of Iida and Barba according to the teachings of Swistowski with a reasonable expectation of success. Iida teaches liquid emulsion compositions, but does not expressly teach a desirable viscosity for liquid emulsion compositions.  Swistowski fills this gap in the teachings of Iida because Swistowski suggests liquid cosmetic compositions desirably have a viscosity in the range of from 0.05 to 1.5 Pas which is entirely within the range recited in claim 1.  The skilled artisan would have been motivated to modify the viscosity of compositions as known from Iida to have a viscosity in the range of from 0.05 to 1.5 to achieve a liquid cosmetic composition to facilitate the application of small amounts required in the lip and eye region as liquid compositions allow fine metering.  The 
Applicable to claims 17 and 20: Barba teaches cosmetic compositions similar to those of Iida in the form of a liquid lipstick (Barba, e.g., Example 2), for applying to lips (Barba, e.g., abstract), wherein the composition may be applied having a deposit thickness of 15 microns for improved coverage as measured by a desirable staying power (Barba, e.g., 1520). It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified a method use as known from the combined teachings of Iida, FA 4002 ID, Barba and Swistowski by applying the composition to the lips such that the application results in a deposit before drying having a thickness of 15 microns as suggested by Barba with a reasonable expectation of success. This modification is the use of a known technique to improve similar methods in the same way. The skilled artisan would have been motivated to make this modification to achieve an application which results in a staying power, i.e., desirable coverage and transfer resistance of the composition on the lips as suggested by Barba.  The skilled artisan would have had a reasonable expectation of success because the combined teachings of Iida, FA 4002 ID, Barba, and Swistowski teach compositions having cosmetic utility and which may be applied to the lips.
Accordingly, the subject matter of instant claims 1, 10-12, 14, 16-17 and 20 would have been prima facie obvious to one of ordinary skill before the effective filing date of the presently claimed invention, particularly in the absence of evidence to the contrary.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615       



/SUSAN T TRAN/Primary Examiner, Art Unit 1615